                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


DENNIS E. LOGGINS,                      )
                                        )
        Plaintiff,                      )
                                        )
v.                                      )         No. 2:17-cv-2688
                                        )
COSTCO WHOLESALE CORPORATION            )
d/b/a “COSTCO,”                         )
                                        )
        Defendant.                      )


                                      ORDER


        Before the Court is Defendant Costco Wholesale Corporation’s

(“Costco”) September 17, 2018 Motion for Summary Judgment.                 (ECF

No. 28.) Plaintiff Dennis E. Loggins responded on January 7, 2019,

after receiving several extensions.            (ECF No. 39.)   Costco replied

on January 25, 2019.        (ECF No. 43.)

        For   the   following    reasons,     Costco’s   Motion   for   Summary

Judgment is GRANTED.

I.      Background

        Loggins, an African-American man over the age of forty, began

working at Costco in December 2014 as a Bakery Manager in Costco’s

Northeast Memphis warehouse.         (ECF No. 39-2 at 734.) 1 In September

2015, he was demoted to Baker and transferred to Costco’s Southeast



1   Unless otherwise noted, all pincites are to the “PageID” number.
Memphis warehouse.        (Id. at 740.) 2 Loggins was directly supervised

in his new position by Chris Kaufman.             (Id.)

     Loggins received five counseling notices after starting at

the Southeast Memphis warehouse.            He received two for excessive

absenteeism, one in April 2016 and one in August 2016.                  (Id. at

740-41.)    He received one on August 30, 2016 for failing to swipe

out at the end of his shift three times within thirty days.                 (Id.

at 744.)    He received one on October 7, 2016 for working overtime

without authorization.        (Id.)   He received one on February 7, 2017

for disobeying company rules.          (Id. at 746.)      Loggins remains a

Costco employee, and none of the counseling notices resulted in a

decrease in pay, a change in job duties, a demotion, or otherwise

affected Loggins’s employment status.             (Id. at 749.)

     On August 24, 2016, Loggins wrote a letter to Costco’s CEO.

(Id. at 741.)       Loggins said he had been demoted from his Bakery

Manager position based on race and age discrimination.                      (Id.)

Loggins    also    said   that   Kauffman   had    subjected     him   to   daily

harassment,       including   “frivolous    write-ups”     and     “disparaging

comments about [his] age and fitness for the job.”                (Id. at 742.)

After receiving the August 30, 2016 and October 7, 2016 counseling

notices, Loggins called Scott Riekers, a Costco human resources




2 The 2015 demotion is not a cause of action in this case.       (ECF No. 39-2 at
736.)
                                       2
manager, and said the counseling notices were in retaliation for

Loggins’ August 24, 2016 letter.         (Id. at 745.)

     On February 13, 2017, Loggins again contacted Riekers and

said his February 7, 2017 counseling notice was in retaliation for

his filing a workers compensation claim.         (Id. at 746.)   On March

3, 2017, Costco received a memorandum from Loggins that said his

February 7, 2017 counseling notice was discriminatory and issued

in retaliation for his earlier complaints of discrimination about

his demotion.   (Id. at 747-48.)

     On March 13, 2017, Loggins’ attorney sent a letter to Costco’s

corporate headquarters that asserted Costco was harassing and

discriminating against Loggins based on his race and in retaliation

for his having filed workers compensation claims against Costco.

(Id. at 748.)   On June 28, 2017, the EEOC issued a Notice of Right

to Sue to Loggins.   (Id.)   Loggins filed this lawsuit on September

18, 2017.   (Id.)

     Loggins filed for Chapter 13 bankruptcy on April 1, 2013,

which was voluntarily converted to a Chapter 7 bankruptcy on June

13, 2013.   (Id. at 749.)     The bankruptcy court issued its final

decree on April 4, 2017.     (Id.)   Loggins never disclosed any claim

against Costco to the bankruptcy court.         (Id.)

     Loggins brings claims against Costco for age discrimination

under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.

                                     3
§§ 621 et seq.; race discrimination under Title VII, 42 U.S.C.

§§ 2000e et seq., and 42 U.S.C. § 1981; retaliation under the ADEA

and Title VII; hostile work environment based on his age under the

ADEA and on his race under Title VII and Section 1981; and

intentional    and/or   negligent    infliction     of   emotional     distress

under Tennessee law.      (ECF No. 1 at 9-11.)

     Loggins contends that, since starting as a Baker in the

Southeast Memphis Warehouse, Kaufman has called him an “old man”

and “too slow” on several occasions.          (ECF No. 39-1 at 716.)         He

contends that Costco employees have heard other employees call

Loggins “old man.”      (Id.)   He contends that others working at the

Southeast     Memphis   warehouse    were    called      “old”   and   treated

differently because of their age.         (Id.)   He contends that Kaufman

once gave him an energy drink while on the job, telling Loggins

that it would speed up his work and help him move faster.               (Id. at

716-17.)

     Loggins contends that Clay Cooper –- a white male baker at

the Southeast Memphis warehouse under forty years old –- regularly

engaged in the same conduct that caused Loggins to get poor

performance reviews and counselling notices, but that Cooper was

never similarly reprimanded.        (Id. at 719.)     Loggins also contends

that Jimmy Sommerville, another African-American Costco employee

at the Southeast Memphis warehouse, told Loggins that Don Bowden,

                                      4
the Southeast Warehouse General Manager, used a racial epithet to

describe Sommerville.       (ECF No. 39-2 at 752.)

      Loggins contends that his August 30, 2016, October 7, 2016,

and February 7, 2017 counseling notices were in retaliation for

the internal discrimination complaint he made on August 24, 2016.

(ECF No. 39-1 at 724.) 3 Loggins also contends that he was given

“write-ups” that “tend[ed] to track the dates of Loggins’ protected

activities.”     (Id.)

      Loggins    contends     that   Costco     created    a   hostile     work

environment based on his race and age because he received frequent

counseling notices and trips to the office, because Kaufman told

him on ten to fifteen occasions that he was “too old” or “too

slow,” because Kaufman gave him an energy drink, because Bowden

once told him that he “‘did not hire [Loggins] because he was too

old,’ but that he hired him because he was an experienced baker,”

because Bowden used a racial epithet to describe Sommerville, and

because Bowden also used a racial epithet in conversation with

Jamie Boslaugh, a white female employee married to an African-

American man.     (ECF No. 39-2 at 752-53.)


3 In his response brief, Loggins references counseling notices given on three
dates –- October 15, March 16, and April 16 of unspecified years –- that do not
correspond to any counseling notices identified in Loggins’ responses to
Costco’s statement of undisputed material facts. (ECF No. 39-1 at 724.) Loggins
cites no evidence for these alleged counseling notices. Because Loggins admits
that he was issued counseling notices on August 30, 2016, October 7, 2016, and
February 7, 2017, (ECF No. 39-2 at 744, 746), the Court understands his response
brief to mean these counseling notices when it refers to the alleged counseling
notices of October 15, March 16, and April 16.
                                       5
II.   Jurisdiction

      The Court has federal question jurisdiction.      Under 28 U.S.C.

§ 1331, district courts have original jurisdiction “of all civil

actions arising under the Constitution, laws, or treaties of the

United States.”    Loggins asserts a right to relief against Costco

under Title VII, Section 1981, and the ADEA.         Those claims arise

under the laws of the United States.

      The Court has supplemental jurisdiction over Loggins’ state-

law claim.   See 28 U.S.C. § 1367(a).      That claim derives from a

“common nucleus of operative fact” with Loggins’ federal claims

against Costco.      United Mine Workers of Am. v. Gibbs, 383 U.S.

715, 725 (1966); Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576,

588 (6th Cir. 2016); see also 28 U.S.C. § 1367(a).

III. Standard of Review

      Under Federal Rule of Civil Procedure 56, a court must grant

a party's motion for summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”           Fed. R. Civ. P.

56(a). The moving party must show that the nonmoving party, having

had   sufficient   opportunity   for   discovery,    lacks   evidence   to

support an essential element of its case.           See Fed. R. Civ. P.

56(c)(1); Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir.

2018).

                                   6
      When confronted with a properly-supported motion for summary

judgment, the nonmoving party must set forth specific facts showing

that there is a genuine dispute for trial.            See Fed. R. Civ. P.

56(c).     “A ‘genuine’ dispute exists when the plaintiff presents

‘significant probative evidence’ ‘on which a reasonable jury could

return a verdict for her.’”        EEOC v. Ford Motor Co., 782 F.3d 753,

760   (6th   Cir.     2015) (en   banc)    (quoting Chappell    v.   City   of

Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)). The nonmoving party

must do more than simply “show that there is some metaphysical

doubt as to the material facts.”          Lossia v. Flagstar Bancorp, Inc.,

895 F.3d 423, 428 (6th Cir. 2018) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

      Although summary judgment must be used carefully, it “is an

integral part of the Federal Rules as a whole, which are designed

to secure the just, speedy, and inexpensive determination of every

action[,] rather than a disfavored procedural shortcut.”                FDIC

v. Jeff      Miller    Stables,    573      F.3d   289,   294   (6th    Cir.

2009) (quotation marks and citations omitted).

IV.   Analysis

      A.     Judicial Estoppel

      Costco contends that all of Loggins’ claims are barred by

judicial estoppel because he never disclosed them during his




                                      7
Chapter 7 bankruptcy proceedings.          Costco’s argument is not well-

taken.

     Judicial estoppel is an equitable doctrine that “protect[s]

the integrity of the judicial process . . . .”              New Hampshire

v. Maine,   532   U.S.    742,   743   (2001).    It   “prevents    a   party

from . . . achieving success on one position, then arguing the

opposite to suit an exigency of the moment.”             Teledyne Indus.,

Inc. v. N.L.R.B., 911 F.2d 1214, 1218 (6th Cir. 1990).             “In order

to invoke judicial estoppel, a party must show that the opponent

took a contrary position under oath in a prior proceeding and that

the prior position was accepted by the court.”             Id.      Judicial

estoppel can bar causes of action that were previously undisclosed

to a bankruptcy court during bankruptcy proceedings.               See Lewis

v. Weyerhaeuser Co., 141 F. App’x 420, 425 (6th Cir. 2005).

     Judicial estoppel does not apply here.            The property of a

Chapter 7 estate includes “all legal or equitable interests of the

debtor in property as of the commencement of the case,” including

causes of action.        In re Senior Cottages of Am., LLC, 482 F.3d

997, 1001 (8th Cir. 2007) (quoting 11 U.S.C. § 541(a)(1)).               “[A]

Chapter 7 estate does not include . . . the assets [a debtor]

acquires after the bankruptcy filing.”           Harris v. Viegelahn, 135

S.Ct. 1829, 1835 (2015) (citing 11 U.S.C. § 541(a)(1)) (emphasis

in original).     There is no dispute that Loggins’ claims accrued

                                       8
after he filed for bankruptcy.         His claims were not the property

of his Chapter 7 estate.       Pursuing his claims in this case is not

inconsistent with his position in bankruptcy court. 4

      B.    State Law Claim

      Loggins “agrees” with Costco “that this claim should be

dismissed.”     (ECF No. 39-1 at 727.)        Costco’s Motion for Summary

Judgment   on   Loggins’    state   law    claim   for   intentional    and/or

negligent infliction of emotional distress is GRANTED.

      C.    Race and Age Discrimination

      Only someone who has suffered an adverse employment action

can   sustain   a   race   discrimination    claim   under   Title     VII   and

Section 1981 or an age discrimination claim under the ADEA.                  See

Fox v. Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007);

Mitchell v. Vanderbilt Univ., 389 F.3d 177, 181 (6th Cir. 2004);

Policastro v. Northwest Airlines, Inc., 297 F.3d 535, 539 n.1 (6th

Cir. 2002).     An adverse employment action is “a materially adverse

change in the terms and conditions of [a plaintiff’s] employment”

such as “hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a

significant change in benefits.”          Redlin v. Gross Pointe Pub. Sch.

Sys., 921 F.3d 599, 607 (6th Cir. 2019) (first quoting Spees



4 Costco’s reference to a continuing duty to disclose is inapposite. That duty
applies in Chapter 13 proceedings, not Chapter 7 proceedings. See Harris, 135
S.Ct. at 1835 (citing 11 U.S.C. § 1306(a)).
                                      9
v. James Marine, Inc., 617 F.3d 380, 391 (6th Cir. 2010); then

quoting White v. Baxter Healthcare Corp., 533 F.3d 381, 402 (6th

Cir.   2008)).    Costco    contends   that   it   is    entitled   to   summary

judgment on Loggins’ race discrimination and age discrimination

claims      because   Loggins   does   not    allege    that   he   suffered   a

materially adverse employment action.

       Loggins “agrees that he has not suffered a materially adverse

action . . . .”       (ECF No. 39-1 at 719.)            He contends, however,

that this “is not fatal to [his] Title VII and ADEA claims . . . .”

(Id. at 719.)     Loggins cites no authority for his contention.            “In

the absence of an adverse employment action, a plaintiff cannot

sustain a discrimination claim.”        Block v. Meharry Med. Coll., 723

F. App’x 273, 278 (6th Cir. 2018).            Whether a plaintiff proceeds

on direct or circumstantial evidence makes no difference.                    See

Policastro, 297 F.3d at 539 n.1.        Because Loggins concedes that he

has not suffered an adverse employment action, his race and age

discrimination claims fail as a matter of law.                 Costco’s Motion

for Summary Judgment on Loggins’ race and age discrimination claims

is GRANTED.

       D.     Retaliation

       “A plaintiff in a Title VII or ADEA action may establish

retaliation either by introducing direct evidence of retaliation

or by proffering circumstantial evidence that would support an

                                       10
inference of retaliation.”          Imwalle v. Reliance Med. Prods., Inc.,

515 F.3d 531, 543 (6th Cir. 2008).                      “Direct evidence is that

evidence which, if believed, requires no inferences to conclude

that unlawful retaliation was a motivating factor in the employer's

action.”      Id. at 543-44.

      Loggins cites no direct evidence of retaliation, such as an

explicit statement by Kauffman or Bowden that they were taking an

adverse      employment   action      in    response        to   Loggins’      internal

discrimination      claim.       He    relies         instead    on    circumstantial

evidence.

      When     a   plaintiff     advances        a     circumstantial        case   for

retaliation, the McDonell Douglas/Burdine evidentiary framework

used to assess discrimination claims applies.                     Id. at 544.       The

plaintiff has the initial burden to establish a prima facie case

of   retaliation    by    showing     that      (1)    he   engaged     in    protected

activity, (2) this exercise of his protected activity was known to

the defendant, (3) the defendant thereafter took an employment

action adverse to the plaintiff, and (4) there was a causal

connection      between    the   protected           activity    and    the    adverse

employment action.        Id.    “The burden then shifts to the employer

to produce evidence of a legitimate, nondiscriminatory reason for

its actions once the plaintiff presents sufficient evidence to

make out a prima facie case.               If the defendant satisfies this

                                           11
burden, the plaintiff must then demonstrate by a preponderance of

the evidence that the legitimate reason offered by the defendant

was not its true reason, but instead was a pretext designed to

mask retaliation.”      Id. (citation omitted).

      Prima Facie Case

      Costco contends that it is entitled to summary judgment on

Loggins’    retaliation       claims   because   Loggins   fails    to    cite

sufficient evidence that he suffered an adverse employment action.

Loggins cites the counseling notices he received after he filed

his internal complaint as evidence of retaliation. 5

      An adverse employment action in the retaliation context is

broader    than   in   the   discrimination   context.     See   Hawkins    v.

Anheuser-Busch, Inc., 517 F.3d 321, 345 (6th Cir. 2008).                 It is

“not limited to an employer’s actions that solely affect the terms,

conditions or status of employment, or only those acts that occur

at the workplace.”           Id.   An adverse employment action for a

retaliation claim is one that “could well dissuade a reasonable




5 Loggins also contends that he was given “write-ups” that “tend[ed] to track
the dates of [his] protected activities.” (ECF No. 39-1 at 724.) Loggins,
however, cites no evidence for these unspecified write-ups. Loggins does not
contend that the counseling notices amounted to an adverse employment action.
He contends instead that “retaliation can, like claims of discrimination, be
based upon hostile environment. . . . When based on hostile environment, such
retaliation does not require a showing of adverse action.” (Id.) Loggins cites
no authority for this proposition. It is not well-taken. As discussed infra,
Loggins fails to cite sufficient evidence that he suffered from a hostile work
environment.
                                       12
worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006).

     The antiretaliation provisions of Title VII and the ADEA

“protect[]    an   individual    not   from      all   retaliation,       but    from

retaliation that produces an injury. . . .”                Burlington, 548 U.S.

at 67.    The type or severity of injury required to dissuade a

reasonable    worker     from   making      or     supporting      a    charge     of

discrimination     has   been    described       in    different       terms.      In

Burlington, the Supreme Court gave an example of an action that

could    be   sufficiently      injurious        because    it   impacted        “the

employee’s professional advancement . . . .”                 Id. at 69.          Some

Sixth Circuit cases have followed this example.                    See Szeinbach

v. Ohio State Univ., 493 F. App’x 690, 695 (6th Cir. 2012) (denying

summary judgment because there were disputed material facts about

whether an investigation “had a significant negative impact on

[plaintiff’s] professional advancement”); Lahar v. Oakland Cty.,

304 F. App’x 354, 357 (6th Cir. 2008) (reprimands were not an

adverse employment action because there was no evidence that they

“affected [plaintiff’s] . . . prospects for advancement”).                       Some

Sixth Circuit cases describe the required action as something more

specifically injurious.         See Cregget v. Jefferson Cty. Bd. of

Educ., 491 F. App’x 561, 566 (6th Cir. 2012) (“A written reprimand,

without evidence that it led to a materially adverse consequence

                                       13
such as lowered pay, demotion, suspension, or the like, is not a

materially adverse employment action.”)            Others describe less

severe injuries, such as a “disciplinary action” or a “pattern of

intimidation,” as potentially sufficient to dissuade a reasonable

worker.    Taylor v. Geithner 703 F.3d 328, 338 (6th Cir. 2013).

     Loggins fails to cite sufficient evidence of an adverse

employment action under any formulation.          Counseling notices and

their attendant counseling meetings are not by themselves enough.

See Hall v. Dekalb Cty. Govt., 503 F. App’x 781, 790 (11th Cir.

2013) (“Plaintiff’s written counseling . . . was not materially

adverse because he failed to allege that it had any significant

impact on his employment.”); McKinney v. G4S Govt. Sols., Inc.,

179 F. Supp. 3d 609, 630 (W.D. Va. 2016) (“[Plaintiff] has not

presented any evidence that the two employee counseling ‘write-

ups’ could contribute to a demotion or termination.”). Loggins

cites no evidence that his August 30, 2016, October 7, 2016, and

February   7,   2017   counseling   notices     negatively   affected    his

professional advancement.      It is undisputed that Loggins was not

demoted,   suspended,    or   had   his   pay   lowered   because   of   his

counseling notices.

     Loggins does not cite sufficient evidence that the counseling

notices were disciplinary actions.        He cites no ramifications from

having received them.         He cites nothing about how counseling

                                    14
notices factor into promotion, demotion, or termination decisions.

He cites no evidence about a Costco disciplinary policy and how

counseling notices fit into it.      The counseling notice forms

describe their purpose in primarily constructive terms:

     The purpose of this Employee Counseling Notice is to
     alert you to the fact that your performance and/or
     behavior is not meeting Costco’s expectations and is in
     violation of Costco’s policies. The goal of this Notice
     is to provide you with constructive feedback what will
     help you to perform your job duties to the best of your
     abilities,   while   also   complying   with   Costco’s
     expectations and policies.

     (ECF No. 28-7 at 472.)

The counseling notices do say that, “further violations of company

policy can result in additional disciplinary action, up to and

including termination.”    (Id. (emphasis added).)    The use of

“additional” could suggest that counseling notices are included

among Costco’s disciplinary actions.   That possibility would not

permit a reasonable jury to find in Loggins favor without more

evidence about how counseling notices could injure a reasonable

employee such that he would be dissuaded from making a charge of

discrimination.   Loggins cites no such evidence.     He fails to

satisfy his prima facie burden.      Costco’s Motion for Summary

Judgment on Loggins’ retaliation claims is GRANTED.

     E.   Hostile Work Environment

     A hostile work environment occurs “[w]hen the workplace is

permeated with discriminatory intimidation, ridicule, and insult
                               15
that is sufficiently severe or pervasive to alter the conditions

of    the   victim’s       employment    and    create        an    abusive   working

environment.”         Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993).     To establish such a claim, Loggins must show that: (1) he

belonged to a protected group; (2) he was subject to unwelcome

harassment; (3) the harassment was based on age or race; (4) the

harassment was sufficiently severe or pervasive to alter the

conditions     of     employment        and    create     an        abusive   working

environment; and (5) Costco knew or should have known about the

harassment and failed to act.            See Waldo v. Consumers Energy Co.,

726 F.3d 802, 813 (6th Cir. 2013).

       To   determine       whether    the    alleged    harassment        meets   that

standard,     the     Court     must     consider       the        totality   of     the

circumstances, including: “the frequency of the discriminatory

conduct; its severity; whether it [was] physically threatening or

humiliating,     or    a    mere   offensive     utterance;          and   whether    it

unreasonably interfere[d] with an employee's performance.”                     Id. at

23.     The Court must use both an objective and a subjective

test: “the conduct must be severe or pervasive enough to create an

environment that a reasonable person would find hostile or abusive

and   the   victim     must    subjectively      regard       the     environment    as

abusive.”     Bowman v. Shawnee State Univ., 220 F.3d 456, 462 (6th

Cir. 2000).

                                         16
      Costco contends that Loggins’ hostile work environment claim

fails because Loggins has not cited sufficient evidence to show

that the alleged conduct was based on Loggins’ age or race or that

the   harassment    was    severe   or    pervasive   enough   to   create   an

actionable hostile work environment.            Costco’s argument is well-

taken.

      Loggins’ counseling notices are not sufficient evidence of a

hostile work environment.         Loggins offers no evidence, other than

his own speculation, that they are based on his race or age.

Loggins cites nothing to rebut Costco’s evidence that it had a

legitimate reason for issuing each counseling notice.

      Loggins does not cite sufficient evidence that he suffered

severe and pervasive harassment based on his race.                   The only

evidence    Loggins       cites   is     his   deposition    testimony     that

Sommerville told him that Bowden used a racial epithet to describe

Sommerville.    Loggins does not allege that such a comment was made

to him or that he ever heard such a comment.                Putting aside the

fact that this evidence is hearsay, a single, second-hand comment

about someone other than Loggins is not sufficient to create a

hostile work environment for Loggins based on his race. 6




6 Loggins cites no evidence for his contention that Bowden used a racial epithet
in conversation with Boslaugh. Even if Loggins had, it would make no difference.
Loggins does not allege that such a comment was ever made to him or that he
ever heard such a comment.
                                         17
     Loggins does not cite sufficient evidence that he suffered

severe   and   pervasive   harassment   based   on   his   age.   Loggins’

allegations that Kaufman made ten to fifteen remarks that Loggins

was “too old” or “too slow,” that Kaufman gave him an energy drink,

and that Bowden made one remark about Loggins’ age cannot establish

that Loggins was subject to severe and pervasive harassment. The

Sixth Circuit has found more egregious harassment insufficiently

severe and pervasive to sustain a hostile work environment claim.

See Snyder v. Pierre’s French Ice Cream Co., 589 F. App’x 767,

769, 773 (6th Cir. 2014) (finding that a manager calling plaintiff

“old man” and “too slow” on a daily basis, regularly asking

plaintiff if he needed a walker or a cane, and saying that he would

not have hired plaintiff because plaintiff was too old was not

enough to establish severe and pervasive harassment).

     Costco’s Motion for Summary Judgment on Loggins’ hostile work

environment claim is GRANTED.




                                   18
V.   Conclusion

     For the foregoing reasons, Costco’s Motion for Summary

Judgment is GRANTED.




     So ordered this 21st day of May, 2019.



                                    /s/_Samuel H. Mays, Jr._____
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                               19
